Slip Op. 05-36

                UNITED STATES COURT OF INTERNATIONAL TRADE

____________________________________
                                    :
FORMER EMPLOYEES OF SUN             :
APPAREL OF TEXAS, ROSA TUCKER, :
RODOLFO BRICENO, DIANA CASTRO, :
DIANA SANDOVAL, and REFUGIO         :
GARCIA,                             :                Before: RESTANI, Chief Judge
                                    :                Court No. 03-00625
                  Plaintiffs,       :
                                    :
            v.                      :
                                    :
UNITED STATES SECRETARY OF          :
LABOR,                              :
                                    :
                  Defendant.        :
____________________________________:


                                         JUDGMENT

       In Former Employees of Sun Apparel of Texas v. United States Secretary of Labor, No.

03-00625, Slip Op. 04-106 (Ct. Int’l Trade Aug. 20, 2004), the court remanded to the United

States Department of Labor its determination that plaintiffs were ineligible for Trade Adjustment

Assistance benefits. The Department of Labor has issued its remand determination, which again

found plaintiffs ineligible. See Negative Determination on Remand Regarding Eligibility to

Apply for Worker Adjustment Assistance, TA-W-51,120 (Dep’t Labor Dec. 16, 2004). Plaintiffs

did not file comments to the remand determination.

       Defendant now moves for judgment on the agency record. Because plaintiffs did not file

any objections to the remand determination, it is hereby

       ORDERED that defendant’s motion for judgment on the agency record is GRANTED;
      ORDERED that the Department of Labor’s negative remand determination is sustained;

      and

      ORDERED that judgment is entered for defendant.



                                                    s/ Jane A. Restani
                                                       Jane A. Restani
                                                         Chief Judge

DATED: This 17th day of March, 2005.
       New York, New York